 CELANESECORPORATION OF AMERICA303Superior voted 2 to 1 against union organization in their Punxsutawney plantrecently.Think of thebenefits you have had here over the periodof fiveyears.The factthat on many of our assembly lines today we are building stock meters to keepyour pay checks rolling in and the fact that with our ownRockwellorganization,DuBois has the reputation of being tops among our plants.Thisincludes the union-ized plants as well as the othersAt the presenttime plans are to move dies intothis plant from Canton, Ohio,formaking punch press stampings for the parkingmeters.CONCLUSIONWe actually broughtyou together today to inform you of the rate adjustment, butI did feel that since some of our people have been entertainingthe idea of a Union,we wanted to make surethatthese people as well as all of you other people includingthe old timers know thatREGARDLESS OF WHETHER OR NOT A UNION ISIN THE PICTURE, WHAT WE CAN AND WILL DO FOR OUR EMPLOYEESWILL NOT BE GOVERNED BY PRESSURE FROM ANY SUCH GROUP.Again Isay look at the record that has beenbuilt up bythe loyal cooperationof youpeople and your managementover the yearsinDuBois without a Union.Look at your benefits you and yourfamilies receive ina year's time.CAN YOUBEAT IT?Celanese Corporation of AmericaandTextile Workers Union ofAmerica, AFL-CIO, Petitioner.Case No. 9-RC-3313. August 6,1958DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election,approved by the Regional Director for the Ninth Region on March 5,1958, an election was conducted on March 12, 11958, under the directionand supervision of the Regional Director, among the employees at theEmployer's Gallipolis Ferry, West Virginia, plant.At the conclusionof the election, the parties were furnished a tally of ballots whichshowed that of approximately 50 eligible voters, 47 cast ballots, ofwhich 25 were for the Petitioner and 22 against.There were no chal-lenged ballots.On March 19, 1958, the Employer filed timely objections to conductaffecting the results of the election.On April 7, 1958, the RegionalDirector issued and duly served upon the parties his report on objec-tions, in which he recommended that the objections be overruled andthat the Boardissuean appropriate certification of representatives.The Employer filed timely exceptions to the Regional Director'srecommendations and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member'panel [Chairman Leedom and Members Rodgers and Jenkins].The Employer's request for oral argument is hereby denied, becausethe record, including the exceptions and brief, adequately presents theissues and the positions of the parties.The Employer's request for ahearing on its objections is likewise denied, because the Employerraises no issue as to material facts._121 NLRB No. 42. 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case,the Board finds:1.TheEmployer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to-represent employeesof the Employer.......3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.4.In agreementwiththe stipulation of the parties,we findthat thefollowing employees of the Employer constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:-All production and maintenance employees,including utility em-ployees, employed by the Employer at its Gallipolis Ferry,West Vir-ginia,plant,excluding all office clerical employees,plant clericalemployees,janitors, and all guards,professional employees,and super-visors as defined in the Act.5.The Employer bases its first objection to the election on a letterwritten by the Petitioner to the employees.The Employer allegesthat this letter was mailed to and received by the employees the daybefore the election,which began at 6:30 a. m.on March 12,1958.TheEmployer contends that the following statement in that letter is "false,misleading,and erroneous"and warrants setting the election'aside:He [the manager of the plant involved here]says that all ofthe fine fringe benefits show the company's interest in your con-cern.This could be something less than the truth,for the fact isthat Celanese fringes, as well as other plant conditions,were wonthrough collective bargaining,and in many instances over theinitial opposition of the Company.The letter of which the Employer complains was sent after the Em-ployer had written a series of letters to the employees,drawing totheir attention a number of benefits available to the employees underthe Employer's present employment policy, and urging the employeesto vote against the Petitioner.'The Employer states in its briefthat certain benefits referred to in its preelection letters to the em-1The letters referred to the Employer's practice of insuring full employment for itswork force by subcontracting work between business dips, its disciplinary procedure, itscontributions to an employee recreational club, its medical and life insurance program,its retirement plan,certain improvements in the construction of the plant,its start onthe construction of an employee lunchroom,its arrangements for permitting employees tosplit overtime and vacations,itsplans for establishing a recreational park area, itspractice of avoiding layoffs by assigning employees to work they do not ordinarily per-form, its seniority and promotion policy, recent wage increases,full pay for jury duty,funeral leave, vacation benefits, holidays and holiday pay, shift differentials,absence oftime clocks,washroom facilities, free coveralls, refrigerators for lunches,and contribu-tions toward cost of safety shoes.The Employer also asserted that the wages paid toits employees at this plant exceeded those paid at plants in the area where the Petitionerrepresented the employees. CELANESE CORPORATION OF AMERICA305ployees,a as well as other benefits not advertedto therein,' havenever been contained in any union contract with the Employer at anyof its plants.The Employer further states that it originally pro-vided, and through the years improved, still other benefits referredto in itspreelection letters,'that these benefits are accorded all ofits employees throughout the United States, that in no instance werethey ever the results of any demand of the Petitioner, and that ineach instance where these benefits were put into effect in plantswhose employees are represented by the Petitioner, the Petitionermerely accepted them- without anybargaining.5We agree with the Regional Director that the letter from the Peti-tioner of which the Employer complains does not warrant settingaside the election.The Employermakes no claim,and the evidencewhich it tenders falls farshort of establishing, thatnoneof the bene-fitsadverted to in the Employer's preelection letters was obtainedfor the Employer's employees through collective bargaining.,TheEmployer's contention that the Petitioner's letter misrepresented thefacts must, therefore, rest on the assumption that the Petitioner wasclaiming to have obtained, through collective bargaining with theEmployer,allof the benefits,or at leastall of the "fringe benefits,"referred to, in the Employer's preelection letters. Furthermore, theEmployer contends in its brief to the Board that the Petitioner'sletter claimed credit for certain employee benefits not in fact ob-tained by collective bargaining but never referred to in the Em-ployer's praelection letters.'However, in our view the letter doesnot justify the interpretation put upon it by the Employer.,Theletter appears evenon its faceto claim only that some, unspecified,benefits referred to in the Employer's preelection letters were obtainedby collective bargaining.When the Petitioner's letter is read in the8I. e., full pay for jury duty.8I. e., free tools, pay for time spent in preinduction physical examinationfor militaryservice, free lunches for employees working overtime, and payment of certain wages toemployees suffering compensable injuries while on the job.*Specifically,itsmedical and life insurance program and its retirement plan.6In contrast to its allegations regarding the benefits set out in footnotes 2 and 3,supra,the Employer makes no contention in its exceptions or brief that the insurance andretirement benefits described in footnote 4,supra,are not included in any union con-tract with the Employer.However, theEmployer filed no exceptionsto that part of theRegional Director's report stating that the Employer had "submitted evidence that itspension plan,group insurance program and certainother fringeshave not been subjectsof collectivebargaining and are not covered inthe contracts which it has with the Peti-tioner atother plants."6 Cf. footnotes1, 2, and 4,supra.See footnote 3,supra.8 The Employercontends that the electionshould beset aside because thePetitionerallegedly intended its lettertomislead the employees.The Petitioner'sundisclosedmotivesin writingthe letter are plainlyimmaterial to the issuehere, which is whether thestatementstherein tended to mislead the employees who read them.SeeAmerican ToolWorks of Hartford, Incorporated,102 NLRB 1143, 1149.487926-59-vol. 121-21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDlight of the Employer's letters to the employees, the limited charac-ter of its claim becomes evenclearer.Some of the benefits to whichthe Employer's lettersreferred were of such a nature that the em-ployees could not reasonably have believed that the Petitioner wasclaimingcredit for them .9 'Moreover, the employees would be un-likely to infer from the Petitioner's letter that the Petitioner wasclaimingcredit for obtaining benefits which neither the Petitioner'sletternor any ofthe Employer's:- letters had ever specifically de-scribed.Accordingly,becausethe Employer has failed to tender evidencethat the Petitioner's letter to the employees contained any misrepre-sentations, we shall overrule the Employer's objections based thereon.'°In any event, we would not set aside the election even assuming theEmployer's interpretation of the Petitioner's letter to be correct.. TheBoard will not police ordinary campaign representations for theirtruth or falsehood but will allow thegood senseof the employees todetermine which are true and whichare falseinsofar as they mayaffect the validity of the election.llEmployees who vote in such elec-tions are well aware that the parties in hotly contested representationelections, like those in hotly contested political elections, frequentlymake allegations during the campaign which would not be made by adisinterested historian.'aAccordingly, the Board has repeatedly re-fused to set aside an election on the basis of campaign misrepresenta-tion,by one of the parties, comparable to that ascribed to thePetitioner here.13fFurthermore, the Petitioner's letter, even as interpreted by theEmployer, constituted at worst a half-truth.The Employer's excep-tions and brief do not dispute that the Petitioner was factually cor-rect in its alleged assertion that it was responsible for a number of the9 Thus, the employees could hardly suppose that the Petitioner claimed credit for initiat-ing' a disciplinary procedure handled entirely by management,or improvements in thephysical facilities of a plant whose employees it did not represent,particularly in viewof the Employer's avowed opposition to the Petitioner.ioMontrose Hanger Company,120 NLRB 88.n Herder's,Incorporated,114 NLRB 751, 75312One of the Employer'spreelection letters urged the employees,"Do not let rumors,misinformation and unfounded promises sway your judgment nor be misled by prop-aganda calculated to make you fearful."' See, e g.,Barber Colman Company,116NLRB24, 26-27(employer's untrue allega-tions that union had engaged in certain strikes) ;The De Vilbiss Company,115 NLRB1164, 1166-1167(employer'smisrepresentation of the amount of the union's dues, thecontracts and wages it had obtained at other plants,and its views on strikes) ;Allis-Chalmers ManufacturingCo., 117 NLRB 744, 746-749(union's alleged misrepresenta-tion that it had obtained certain benefits for employees outside the voting group whichwas thereafter accorded employees in the voting group) ;Verson Manufacturing Co.,114 NLRB 1297(employer'smisrepresentation of the contents of a contract betweenthe union and another employer) ;Comfort Slipper Corporation,112 NLRB 183, 184-185 (union'sallegedmisrepresentation of the number of pledge cards it had obtainedand the size of the employer'sprofits) ;Audubon Cabenet Company,Inc ,119 NLRB349 (union'sallegedmisrepresentation of the hours,wages, and working conditions atthe employer's other plants). CELANESE CORPORATION OF AMERICA307benefits referred to in the Employer's preelection letters '14 - includingsome benefits which, according to specific statements in the Employer'sletters to the, employees, the Employer, had given the employees with-out union intervention.15The Board has refused to set aside an elec-tion on the ground that some campaign statements were not entirelytrue."The Board has set aside elections because of material mis-representations of fact where (1) the employees would tend to giveparticular weight to the misrepresentation because it came from a'party that had special' knowledge of, or was in an authoritative posi-tion to know, the true facts, and (2) no other party had sufficientopportunity to correct the misrepresentation before the election.17However, no such situation is presented here. 'It is not likely that theemployees would have attached special weight to the Petitioner's ver-sion of the facts, as against the Employer's version, on the assumptionthat the Petitioner was better informed about them than the Em-ployer, since the Employer, as the employees necessarily knew, was aparty to the negotiations and the contract in question.18 In fact, ifthe employees had interpreted the Petitioner's letter as claiming creditfor all of the benefits recited in the Employer's letters, they must havebeen put on their guard as to its complete veracity by the fact that thePetitioner obviously could not have been responsible for some ofthem 19Moreover, we_think that under the circumstances of this case theEmployer's version of the facts was adequately presented to the em-ployees,before the election.The Employer's preelection letters to theemployees in effect attributed to the Employer alone the many em-ployee benefits for which the Petitioner allegedly claimed credit.Thefact that the Employer's denial preceded the, Petitioner's claim is im-material,sincethe Employer was not'entitled to the last word as amatter of right?6 In any event, the Petitioner's letter to the em-ployees itself reiterated the Employer's claim that the Employershould be given credit for such benefits.14E g , wages above average in the area,holidays,vacations,premiumpayfor certainshifts and for holidays worked, free coveralls;'and employer contributions toward safetyshoes.115Ie , recent wage increases and improvements in holiday pay, and insuring fullemployment for the Employer's employees by subcontracting work between business dips.The Employer's letters to the employees also attributed its policy permitting employeesto split overtime and vacations to requests made by "individuals"or "some of. ourpeople "]sHorder's,Incorporated,114 NLRB 751,see alsoAvon Products,Inc,116 NLRB1729, 1731.17 SeeKawneer Company,119 NLRB 1460,and cases cited in footnote 2 thereof1A SeeKennametal,Inc,119 NLRB 1236,in which we said that a misstatement suffi-cient to invalidate an election must involve facts"peculiarly within the knowledge ofthe utterer of the statement and not readily available to the employees or other parties."Cf.The Gummed Products Company,112 NLRB 1092,in' which the Board set aside anelection because of the union'smisrepresentation of the terms of a contract between itandanotheremployer19 Cf.General Electric Company(Clock and Timer Department),119 NLRB 944.10 SeeAll,s-Chalmers 4IanufacturingCo., 117 NLRB 744, 745. 308DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.Because no exceptions have been filed to the Regional Director'srecommendation that the Employer's objection Number 2 be over-ruled, we shall adopt that recommendation.As we have overruled the objections to the election, and as the tallyof ballots shows that the Petitioner received a majority of the validballots cast, we shall certify the Petitioner as the collective-bargainingrepresentative of the employees in the appropriate unit.[The Board certified Textile Workers Union of America, AFL-CIO,as the designated collective-bargaining representative of the employeesof the Employer in the appropriate unit.]Local 169, United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,and Carpenters District Council of Tri-Counties, Illinoisand W.H.Condo,Brick Contractor, andMason Contractors'Association of East St. Louis.Case No.14-CD-65. August 7, 1958DECISION AND ORDEROn April 16,1958, Trial Examiner Eugene F. Frey issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain, affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Jenkins, and Fanning].The Board has, reviewed-the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions, and the entire record in thiscaseand hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Local 169, UnitedBrotherhood of Carpenters and Joiners of America, AFL-CIO, andCarpenters District Council of Tri-Counties, Illinois, and their re-spective officers, representatives, agents, successors, and assigns, shall:121 NLRB No. 56.